 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5                           NORTHERN DISTRICT OF CALIFORNIA
 6

 7   LYNDSEY BALLINGER and SHARON                          No. 4:18-cv-07186-HSG
     BALLINGER,
 8                                                           [PROPOSED]
                                        Plaintiffs,     ORDER GRANTING AN
 9                                                     EXTENSION OF TIME TO
            v.                                         FILE AN OPPOSITION TO
10                                                      DEFENDANT’S MOTION
     CITY OF OAKLAND,                                         TO DISMISS
11
                                       Defendant.
12

13

14          This Matter, having come before the Court on Plaintiffs’ Motion for Extension

15   of Time to file their Memorandum in Opposition to Defendant’s motion to dismiss, and

16   it appearing, that the Motion is uncontested and should be granted for good cause

17   shown, it is hereby ORDERED, ADJUDGED, AND DECREED that the Plaintiffs’

18   Motion for Extension of Time to file their Memorandum in Opposition to Defendant’s

19   Motion to Dismiss is granted and the Plaintiffs shall have until February 1, 2019, to

20                                    ition.
     file any such Memorandum in Opposition.

21   Dated ______________,
                 January 9 2019.           __________________________________
                                           ___ _________
                                           ____
                                           __         _ ___________________
                                                                         ______
                                                                         __  ____
                                                                             __ _ _
                                           HAYW
                                           HAYWOOD
                                                WOOD S     S. GILLIAM
                                                              GILLIAM, JR
                                                                        JR.
22
                                           United States District Judge
23

24

25

26

27

28
     [Proposed] Order
     No. 4:18-cv-07186-HSG                    1
